Court of Appeals
                                            Third District of Texas
                                            P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                   www.txcourts.gov/3rdcoa.aspx
                                                         (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                       JEFFREY D. KYLE, CLERK
DAVID PUR YEAR. JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOn- K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                                      /2-
                                           March/. 2015
                                                  /
The Honorable Velva L. Price
Criminal District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number      03-13-00339-CR
         Trial Court Case Number:     D-l-DC-12-204039

Style:    Jason DeLosSantos
          v. The State of Texas



Dear Honorable Velva L. Price:


         The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         Supplemental Clerk's Record with State's exhibit 1 (DVD).




                                                      Very truly yours,




                                                      Jeffrey D. Kyle, Clerk




                                                         Filed In The District Court
                                                                           ict Court
                                                            of Travis County^Je^cas
                                                       on
                                                       at                                M.    /£
                                                        Velva L. Price, District Clerk